                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                           Case No. 18-cr-00418-VC-1
                  Plaintiff,
                                                      ORDER DEFERRING SURRENDER
           v.                                         DATE
  GARLOCK,
                  Defendant.



       This Court sentenced the defendant to 12 months and one day in prison. See Dkt. No. 37.

The defendant is not presently in custody; he remains out on pretrial release. He was sentenced

on February 11, 2020 and his self-surrender date is June 12, 2020. Id. That the defendant is on

pretrial release reflects a determination by a magistrate judge that he is neither a danger to the

community nor a flight risk. See 18 U.S.C. § 3142(b).

       By now it almost goes without saying that we should not be adding to the prison
population during the COVID-19 pandemic if it can be avoided. Several recent court rulings

have explained the health risks—to inmates, guards, and the community at large—created by

large prison populations. See, e.g., United States v. Stephens, No. 15-cr-95-AJN, 2020 WL

1295155, at *2 (S.D.N.Y. Mar. 19, 2020); United States v. Barkman, No. 3:19-cr-0052-RCJ-

WGC, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020); In the Matter of Extradition of

Toledo Manrique, No. 3:19-mj-71055-MAG-1 (TSH), 2020 WL 1307109 (N.D. Cal. Mar. 19,

2020). The chaos has already begun inside federal prisons—inmates and prison employees are

starting to test positive for the virus, quarantines are being instituted, visits from outsiders have
been suspended, and inmate movement is being restricted even more than usual. See, e.g., Sadie
Gurman, Bureau of Prisons Imposes 14-Day Quarantine to Contain Coronavirus, Wall Street

Journal (March 24, 2020), https://www.wsj.com/articles/bureau-of-prisons-imposes-14-day-

quarantine-to-contain-coronavirus-11585093075. To avoid adding to the chaos and creating

unnecessary health risks, offenders who are on release and scheduled to surrender to the Bureau

of Prisons in the coming months should, absent truly extraordinary circumstances, have their

surrender dates extended until this public health crisis has passed.

       Accordingly, this sua sponte order extends the defendant’s surrender date from June 12,

2020 to September 1, 2020. The defendant is ordered to self-surrender directly to the designated

Bureau of Prisons facility on that date, at 2:00 p.m. If a facility has not been designated, he is

ordered to surrender to the United States Marshal for this district at 450 Golden Gate Avenue,

20th Floor, in San Francisco on the same date and time. Should conditions necessitate a longer

extension, the Court will entertain a request to that effect from the defendant.

       IT IS SO ORDERED.


Dated: March 25, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
